                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      DEBORAH LYON,
                                                                                       Case No. 19-cv-05270-PJH
                                  8                    Plaintiff,

                                  9             v.                                     ORDER GRANTING MOTION TO
                                                                                       STAY PROCEEDINGS PENDING
                                  10     DEPUY ORTHOPAEDICS, INC., et al.,             MULTIDISTRICT LITIGATION
                                                                                       TRANSFER DETERMINATION AND
                                  11                   Defendants.                     VACATING MOTION TO REMAND
                                  12                                                   Re: Dkt. Nos. 11, 16
Northern District of California
 United States District Court




                                  13          Before the court is defendants Depuy Orthopaedics, Inc., Johnson & Johnson
                                  14   Services, Inc., Johnson & Johnson, Depuy International Limited, and Depuy Products,
                                  15   Inc., (collectively, the “Removing Defendants”) motion to stay all proceedings in this
                                  16   action pending a determination by the Judicial Panel for Multidistrict Litigation (“JMPL”)
                                  17   on whether to transfer this action to MDL No. 2244: In re DePuy Orthopaedics, Inc.,
                                  18   Pinnacle Hip Implant Products Liability Litigation (the “MDL No. 2244 proceeding”). The
                                  19   matter is fully briefed and suitable for decision without oral argument. Accordingly, the
                                  20   hearing set for October 9, 2019 is VACATED. Having read the parties’ papers and
                                  21   carefully considered their arguments and the relevant legal authority, and good cause
                                  22   appearing, the court hereby GRANTS the Removing Defendants’ motion for the reasons
                                  23   summarized below. Consequently, the court also VACATES the October 30, 2019
                                  24   hearing on plaintiff Deborah Lyon’s motion to remand. Plaintiff may re-notice that motion
                                  25   if the JPML refuses to transfer this action to the MDL No. 2244 proceeding.
                                  26                                         BACKGROUND
                                  27          Plaintiff initiated this action in the San Francisco County Superior Court on July 8,
                                  28   2019. Dkt. 1-2 (“Compl.”). In her complaint, plaintiff alleges claims in connection with
                                  1    two hip transplants she received in 2010 and 2011 that used the ceramic-on-metal

                                  2    Pinnacle Hip System device (“Pinnacle Device”). Such claims include strict liability for

                                  3    design and manufacturing defects in the Pinnacle Device, strict liability for failure to warn

                                  4    of hazardous defects in the Pinnacle Device, negligence, negligent misrepresentation,

                                  5    breach of express warranty, and breach of implied warranty. Id. ¶¶ 104-161. Plaintiff

                                  6    alleges all seven of the above claims against all defendants named in the underlying

                                  7    action. Id. Aside from the Removing Defendants, the complaint also names independent

                                  8    contractor and device sales representative, Kale Turner. Id. ¶ 16. Defendant Turner is

                                  9    the only California resident in this action, id. ¶¶ 3-15, and the only allegation of his

                                  10   specific conduct is that he “marketed and sold” the Pinnacle Device “either directly or

                                  11   indirectly, to customers throughout the state of California, including Plaintiff,” id. ¶ 16.

                                  12          On August 22, 2019, the Removing Defendants removed plaintiffs’ action to this
Northern District of California
 United States District Court




                                  13   court. Dkt. 1. In support of their removal, the Removing Defendants assert that diversity

                                  14   federal subject matter jurisdiction is proper because defendant Turner was fraudulently

                                  15   joined. Id. ¶¶ 14-48.

                                  16          On September 4, 2019, the Removing Defendants filed this motion, requesting to

                                  17   stay all proceedings pending a determination by the JPML to transfer this action to the

                                  18   MDL No. 2244 proceeding assigned to the Hon. Judge James E. Kinkeade of the United

                                  19   States District Court for the Northern District of Texas. Dkt. 11. The JPML created that

                                  20   proceeding on May 23, 2011, MDL Dkt. 120, and did so to coordinate all federal cases

                                  21   sharing “factual questions as to whether DePuy’s Pinnacle Acetabular Cup System, a

                                  22   device used in hip replacement surgery, was defectively designed and/or manufactured,

                                  23   and whether defendants failed to provide adequate warnings concerning the device.” In

                                  24   re DePuy Orthopaedics, Inc., Pinnacle Hip Implant Prods. Liab. Litig., 787 F.Supp.2d

                                  25   1358, 1369 (J.P.M.L. 2011).

                                  26          On August 29, 2019, the JPML issued Conditional Transfer Order (“CTO”) No.

                                  27   323. The CTO identified the instant action as a potential “tag-along” to the MDL No. 2244

                                  28   proceeding and conditionally transferred it to that proceeding. MDL Dkt. 2183. Shortly
                                                                                      2
                                  1    after, on September 5, 2019, plaintiff filed her notice of opposition to such transfer. MDL

                                  2    Dkt. 2185. The JPML has not issued its final order on the transferability of this action to

                                  3    the MDL No. 2244 proceeding.

                                  4           On September 19, 2019, plaintiff filed her motion to remand. Dkt. 16. In it, plaintiff

                                  5    disputes the Removing Defendants’ assertion that California resident defendant Turner

                                  6    was fraudulently joined. Id. As a result, plaintiff argues, this action is not subject to

                                  7    removal on the basis of diversity subject matter jurisdiction. Id.

                                  8                                             DISCUSSION

                                  9           Title 28 U.S.C. § 1407 confers the JPML with the authority to transfer “civil actions

                                  10   involving one or more common questions of fact [which] are pending in different districts .

                                  11   . . to any district for coordinated or consolidated pretrial proceedings.” 28 U.S.C. §

                                  12   1407(a). Section 1407 further provides that the panel must order such a transfer when it
Northern District of California
 United States District Court




                                  13   determines that doing so would advance “the convenience of parties and witnesses” and

                                  14   “promote the just and efficient conduct of such actions.” Id. The panel may issue a CTO

                                  15   pending its determination of an action’s transferability, but such orders “do[] not affect or

                                  16   suspend orders and pretrial proceedings in any pending federal district court action and

                                  17   does not limit the pretrial jurisdiction of that court.” J.P.M.L.R. 2.1(d).

                                  18          When considering a motion to stay pending a JPML transfer, courts evaluate the

                                  19   following factors: (1) potential prejudice to the non-moving party if the stay were granted;

                                  20   (2) hardship and inequity to the moving party if the action were not stayed; and (3) the

                                  21   judicial resources that would be saved by avoiding duplicative litigation if the cases were

                                  22   consolidated. Jones v. Bristol-Myers Squibb Co., 2013 WL 3388659, at *2 (N.D. Cal. July

                                  23   8, 2013). Courts in this district also recognize that, when faced with a motion to remand,

                                  24   “deference to the MDL court” for resolution of that motion often provides “the opportunity

                                  25   for the uniformity, consistency, and predictability in litigation that underlies the MDL

                                  26   system.” Freitas v. McKesson Corp., 2012 WL 161211, at *1 (N.D. Cal. Jan. 10, 2012).

                                  27   A.     Judicial Efficiency Supports Granting the Stay

                                  28          “Preservation of judicial resources is a primary factor to consider in evaluating a
                                                                                       3
                                  1    motion to stay proceedings pending a transfer to an MDL court.” Jones, 2013 WL

                                  2    3388659 at *2. “Courts generally grant a stay pending resolution of consolidated

                                  3    proceedings when a stay would avoid the needless duplication of work and the possibility

                                  4    of inconsistent rulings.” Freitas v. McKesson Corp., 2012 WL 161211, at *2 (N.D. Cal.

                                  5    Jan. 10, 2012).

                                  6           Here, the court finds that granting the stay would advance judicial economy. The

                                  7    JPML has already ordered this action conditionally transferred to the MDL No. 2244

                                  8    proceeding. The MDL court has adjudicated Pinnacle Device-related products liability

                                  9    claims since May 2011 and has previously adjudicated motions to remand involving

                                  10   fraudulent joinder in connection with such claims. See Danning v. DePuy, Inc., 2014 WL

                                  11   12573846, at *1 (C.D. Cal. Apr. 9, 2014) (“Defendants DePuy Orthopaedics, Inc. . . .

                                  12   move to stay this action (which concerns, at least in part, a Pinnacle Acetabular Cup
Northern District of California
 United States District Court




                                  13   System used in hip replacement surgery) pending the likely transfer of it to a pending

                                  14   multi-district litigation (‘MDL’) . . . Plaintiffs, meanwhile, move to remand, arguing lack of

                                  15   complete diversity—the defendants removed by discounting the presence of non-diverse

                                  16   defendants under a fraudulent joinder theory . . . The Court has, on multiple occasions,

                                  17   denied similar remand motions or requests involving the alleged fraudulent joinder of one

                                  18   or more of the same non-diverse defendants . . . [collecting cases] . . . As a result, the

                                  19   Court GRANTS the Moving Defendants’ motion to stay . . .”) (internal citations omitted).

                                  20   Additionally, as explained by the court in Danning v. DePuy, Inc., the MDL No. 2244

                                  21   proceeding “ha[s] established a centralized procedure for adjudicating remand motions.”

                                  22   Id. Given that the MDL court either has existing procedures to adjudicate or has already

                                  23   adjudicated motions to remand implicating fraudulent joinder issues, that court is best

                                  24   situated to adjudicate plaintiff’s motion to remand in a way that would avoid inconsistent

                                  25   results among like cases. Additionally, the MDL court likely maintains the greatest

                                  26   institutional knowledge concerning Pinnacle Device-related litigation. As a result, the

                                  27   MDL court would likely be the most efficient forum to decide plaintiff’s motion to remand.

                                  28   Given the above, the court finds that granting the requested stay—and thereby allowing
                                                                                      4
                                  1    the MDL court the opportunity to adjudicate plaintiff’s motion to remand (as well as any

                                  2    other pretrial motions that could arise during the period of the requested stay)—would

                                  3    best maximize judicial efficiency.

                                  4    B.     Fairness Considerations Support Granting the Stay

                                  5           For the reasons discussed immediately below, the court finds that fairness

                                  6    considerations also favor granting the requested stay.

                                  7           1. The Removing Defendants Would Suffer Prejudice If the Stay Were Denied

                                  8           Courts in this district recognize that the potential burden of engaging in duplicative

                                  9    litigation weighs heavily in favor of issuing a stay pending a multidistrict litigation transfer

                                  10   determination. Jones, 2013 WL 3388659 at *3.

                                  11          Here, the Removing Defendants would suffer hardship if their motion to stay were

                                  12   denied. As this court reasoned in Jones, if the court were to deny the motion to stay and
Northern District of California
 United States District Court




                                  13   then consider and deny the plaintiff’s competing motion to remand, and the case were

                                  14   then transferred, “the MDL court could revisit the issue, thus forcing [defendant] to

                                  15   relitigate it.” Id. On the other hand, if the court subsequently granted that competing

                                  16   motion to remand and the MDL court “later decides that removal in similar cases was

                                  17   proper,” defendant “would be prejudiced by having to litigate the case in state court

                                  18   instead of before the MDL.” Id. Stated differently, if the court were to deny the motion to

                                  19   stay, the Removing Defendants “would be left with two unfavorable alternatives that

                                  20   expose it to a significant risk of duplicative litigation and prejudice.” Id. As a result, the

                                  21   potential prejudice to the Removing Defendants favors granting the stay.

                                  22          2. Plaintiff Would Not Suffer Any Prejudice If the Stay Were Granted

                                  23          Here, plaintiff has failed to identify any cognizable prejudice to her that would

                                  24   result from a delay in litigating this action for the finite period requested. It is also unlikely

                                  25   that plaintiff could identify such prejudice. On the one hand, if the JPML refuses to order

                                  26   the transfer, plaintiff may promptly re-notice her motion to remand before this court. On

                                  27   the other, if the JPML orders the transfer, plaintiff may raise her remand motion with the

                                  28   MDL court. In either scenario, plaintiff has already briefed the majority of her motion, so
                                                                                       5
                                  1    the marginal resources she would need to expend to renew it are limited.

                                  2           Lastly, because the JPML has already conditionally transferred this matter to the

                                  3    MDL No. 2244 proceeding and plaintiff opposed that order on September 5, 2019, the

                                  4    duration of the requested stay will likely end soon. Jones, 2013 WL 3388659 at *4 (“The

                                  5    JPML has already conditionally transferred this matter to the Plavix® MDL and a stay is

                                  6    not likely to be long in duration.”). Given the above, the court finds that the absence of

                                  7    any potential cognizable prejudice to plaintiff favors granting the stay.

                                  8    C.     Plaintiff’s Concurrent Motion to Remand Does Not Change the Stay Decision

                                  9           Despite a challenge to its subject matter jurisdiction in a concurrent motion to

                                  10   remand, a court in this district retains its authority to stay an action pending the JPML’s

                                  11   transfer determination. Gonzalez v. Organon USA, 2013 WL 664551, at *1 (N.D. Cal.

                                  12   Feb. 22, 2013) (“Contrary to what plaintiffs suggest, there is no rule that the district court
Northern District of California
 United States District Court




                                  13   must first consider the jurisdictional issues raised in a motion to remand, and there is

                                  14   nothing to preclude the MDL court from considering the jurisdictional issues after the

                                  15   transfer.”); Gonzalez v. Ford Motor Co., 2017 WL 9614465, at *2 (N.D. Cal. Nov. 16,

                                  16   2017) (summarily rejecting plaintiff’s “main argument [] that there is no basis for federal

                                  17   jurisdiction in this case” when ordering a stay pending the JPML’s transfer determination);

                                  18   Brewer v. DePuy Orthopaedics, Inc., 2012 WL 1595083, at *2 (N.D. Cal. May 4, 2012)

                                  19   (denying plaintiffs’ motion to remand and granting defendants’ motion to stay despite

                                  20   argument by plaintiffs that federal removal was improper). Still, a court in this district may

                                  21   preliminarily scrutinize the jurisdictional issues presented in a competing motion to

                                  22   remand pursuant to a three-step inquiry set forth by the court in Meyers v. Bayer AG, 143

                                  23   F. Supp.2d 1044 (E.D. Wisc. 2001). See Jones, 2013 WL 3388659, at *4 (“Courts first

                                  24   give preliminary scrutiny to the merits of the motion to remand and then proceed to

                                  25   evaluate jurisdictional issues. . . . If this evaluation suggests that the jurisdictional issue is

                                  26   both difficult and similar or identical to those in cases transferred or likely to be

                                  27   transferred, the court should stay the action.”). Such preliminary scrutiny, however, is

                                  28   optional in the Ninth Circuit. Ernyes-Kofler v. Sanofi S.A., 2017 WL 813506, at *2 (N.D.
                                                                                       6
                                  1    Cal. Mar. 2, 2017) (“The Meyers test, although not binding in the Ninth Circuit, also favors

                                  2    a stay.”); Ford Motor Co., 2017 WL 9614465, at *2 (same).

                                  3           As explained above, this court need not engage in a preliminary scrutiny of

                                  4    plaintiff’s motion to remand in the first instance. However, even if it were to apply the

                                  5    Meyers framework here, a stay would still be appropriate. It appears defendant Turner’s

                                  6    purportedly fraudulent joinder raises complex jurisdictional issues. In her complaint,

                                  7    plaintiff provides only a single allegation of conduct by defendant Turner specifically.

                                  8    With respect to plaintiff’s allegations of conduct by defendants generally, various such

                                  9    allegations are refuted by defendant Turner’s declaration in support of the Removing

                                  10   Defendants’ notice of removal. Dkt. 1-1. Moreover, defendant Turner’s purportedly

                                  11   fraudulent joinder suggests issues similar to those presented in other cases previously

                                  12   transferred to the MDL No. 2244 proceeding. Brewer, 2012 WL 1595083, at *1 (“This
Northern District of California
 United States District Court




                                  13   case has been conditionally transferred to Multidistrict Litigation (‘MDL’) No. 2244, In re:

                                  14   DePuy Orthopaedics, Inc., Pinnacle Hip Implant Products Liability Litigation. Defendants

                                  15   have filed a motion to stay pending transfer, and Plaintiffs have filed a motion to remand

                                  16   based on what they contend is the non-fraudulent joinder of Defendant Thomas

                                  17   Schmalzried . . . Dr. Schmalzried is a defendant in numerous cases that have been

                                  18   transferred or are pending transfer to the MDL court, including cases brought by plaintiffs

                                  19   from the same states as Plaintiffs in this case.”). As a result, even if the court were to

                                  20   apply the optional three-step Myers framework, it, too, would favor a stay.

                                  21                                          CONCLUSION

                                  22          The court GRANTS the Removing Defendants’ motion to stay all proceedings in

                                  23   this action pending the JPML’s determination on whether to transfer this action to the

                                  24   MDL No. 2244 proceeding. As a result, the court VACATES this motion’s hearing as well

                                  25   as the hearing on plaintiff’s motion to remand scheduled for October 30, 2019. If the

                                  26   JPML refuses to transfer this action, plaintiff may re-notice her motion to remand for

                                  27   hearing.

                                  28
                                                                                     7
                                  1          IT IS SO ORDERED.

                                  2    Dated: October 7, 2019

                                  3                              /s/ Phyllis J. Hamilton
                                                                 PHYLLIS J. HAMILTON
                                  4                              United States District Judge
                                  5

                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 8
